Citation Nr: 1610592	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to June 5, 2011 for the grant of an increased 20 percent disability rating for service-connected intervertebral disc syndrome with degenerative changes (herein back disability).

2.  Entitlement to an effective date prior to June 5, 2011 for the assignment of a 10 percent disability rating for service-connected peripheral neuropathy of the right lower extremity (herein peripheral neuropathy).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1981 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a January 2016 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in March 2013, additional documents were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  Such documents were both submitted by the Veteran and obtained by VA.  To the extent that any of the documents submitted by the Veteran are considered evidence, the Veteran filed his substantive appeal in May 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  With respect to the documents obtained by VA (to include VA treatment records), as will be outlined further below, the crucial issue in this case is whether it is factually ascertainable that the Veteran's service-connected back disability or peripheral neuropathy underwent an increase in disability between June 2010 and June 2011.  The additional VA treatment records (dated from November 2012 to September 2014) are not relevant to this issue.  As the additional documents do not relate to or have a bearing on the Veteran's earlier effective date claims, they are therefore not pertinent and the Board can proceed with a decision on these claims.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that a January 2015 rating decision denied the Veteran's claim for entitlement to service connection for sleep apnea and that the Veteran submitted a March 2015 statement addressing this issue.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that such statement was recognized as a notice of disagreement (NOD).  As VACOLS reflects that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, Manlincon is not applicable at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

It is not factually ascertainable that the Veteran's service-connected back disability or peripheral neuropathy underwent an increase in disability between June 2010 and June 2011.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 5, 2011 for the grant of an increased 20 percent disability rating for the Veteran's service-connected back disability and for the assignment of a 10 percent disability rating for his service-connected peripheral neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with proper notice in a September 2011 letter, prior to the October 2011 rating decision on appeal.

With respect to the duty to assist, the Board finds that this has been fulfilled.  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claim.  As will be discussed further below, the crucial issue in this case is whether it is factually ascertainable that the Veteran's service-connected back disability or peripheral neuropathy underwent an increase in disability between June 2010 and June 2011.  

At the January 2016 Board hearing, the Veteran referenced being treated by the VA in 2011, at both the Carrolton and Atlanta VA facilities.  With respect to VA treatment records, the records of record from the Carrolton and Atlanta VA facilities dated to November 2012 and records from November 2012 referenced the Veteran as a new patient.  As such, it appears that there are no outstanding VA treatment records dating to the crucial period between June 2010 and June 2011.    

In his January 2012 NOD, the Veteran referenced receiving private medical treatment (and noted various providers) and indicated that he had difficulty obtaining records as some had been destroyed.  He indicated that he had one private medical record from Dr. S.D. from December 2002 that stated chronic sciatica.  At the January 2016 Board hearing, the Veteran testified that he received various private medical treatment related to his back since the 1980s.  The Veteran testified as to attempting to obtain private medical records from various providers and being unsuccessful.  With respect to the time period between June 2010 and June 2011, the VLJ asked the Veteran whether he received treatment during that time frame and he referenced treatment from his "regular doctor."  The VLJ also specifically asked the Veteran whether there were any medical records between June 2010 and June 2011 and Veteran responded that he did not think so.  The Veteran also indicated that he could take additional efforts to attempt to obtain any available medical records.  The VLJ agreed to leave the record open for 60 days to allow the Veteran the opportunity to submit any additional records during the time period from June 2010 to June 2011.  In February 2016, the Veteran submitted a handwritten sheet with various medical providers listed, two of which were noted to have no records available.  One provider, Dr. S.D., was noted as having 2 pages of records from 2002 available, but no other records.  Accompanying this handwritten sheet was 2 pages of medical records, noted as from Dr. S.D. and presumably the referenced records.  Based on the Veteran's testimony at the Board hearing, as well as the questions from the VLJ and the holding open of the record for 60 days to allow the Veteran the opportunity to submit any additional records during the time period from June 2010 to June 2011, and his February 2016 submissions, it appears that the Veteran submitted all available private medical records that may be relevant.  

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing and asked questions regarding the Veteran's claims, to include regarding potential medical records from the crucial period from June 2010 to June 2011.  The Board notes that the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.

In sum, VA has satisfied its duty to notify and assist.

II. Legal Criteria

Except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a),(b)(3) (West 2014); 38 C.F.R. § 3.400(o) (2015).

III.  Analysis

By way of background, a July 1985 rating decision granted entitlement to service connection for back pain and assigned a noncompensable (0 percent) disability rating.  The next communication received from the Veteran was a June 5, 2011 claim for an increased disability rating for his service-connected back disability.  This claim also noted that he experienced leg numbness.  The Veteran has not disputed that he did not file an increased rating claim between 1985 and 2011.  See January 2016 Board Hearing Transcript, page 9.  An examination was conducted in September 2011 and a rating decision, dated that same month, granted an increased 20 percent disability rating for the Veteran's service-connected back disability, with an effective date of June 5, 2011, which was the date of the Veteran's increased rating claim.  The Veteran's service-connected back disability is rated under Diagnostic Code 5243 and was assigned the 20 percent disability rating based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, as noted by the September 2011 VA examination.  The October 2011 rating decision also granted entitlement to service connection for the Veteran's peripheral neuropathy and assigned a 10 percent disability rating, effective June 5, 2011, which was the date of the Veteran's June 5, 2011 increased rating claim.  The Veteran's service-connected peripheral neuropathy is rated under Diagnostic Code 8620 and was assigned the 10 percent disability rating based on mild incomplete paralysis.

The Board notes that the Veteran's service-connected peripheral neuropathy was granted as secondary to his service-connected back disability, which as noted, is rated under Diagnostic Code 5243.  Spine conditions rated under Diagnostic Code 5243 may be rated alternatively based on the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  Note (1) under the General Rating Formula provides that any associated objective neurological abnormalities are to be evaluated under an appropriate diagnostic code.  As a result, the Board will consider the Veteran's earlier effective date claim regarding his service-connected peripheral neuropathy to be that of a claim for an earlier effective date for an increased rating.  The Board notes that addressing the Veteran's claim in this manner is favorable to the Veteran, in that the alternative of addressing his claim as an earlier effective date for the grant of entitlement to service connection would not allow the possibility of an effective date of up to one year prior to his claim.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o) (2015).

As noted above, except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In addition, the effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date.  In this case, the Veteran filed his claim on June 5, 2011.  As such, the crucial time period is from June 2010 to June 2011.  The crucial issue in this case is whether it is factually ascertainable that the Veteran's service-connected back disability with associated peripheral neuropathy underwent an increase in disability between June 2010 and June 2011.  

Upon review, the Board concludes that based on the evidence of record, it is not factually ascertainable that the Veteran's service-connected back disability with associated peripheral neuropathy underwent an increase in disability between June 2010 and June 2011.  There are no medical records (VA or private) of record from this time period, as discussed above in the VA's Duty to Notify and Assist section.  The Veteran's lay statements, and other evidence of record, indicated that he was experiencing back pain and right leg numbness prior to his June 5, 2011 claim.  For example, a September 2011 VA examination report referenced that the Veteran reported experiencing back pain since 1984 and right leg numbness since 1987.  The Veteran is competent to report that he experienced back pain and right leg numbness and the Board finds no reason to doubt his credibility as to these statements.  His various lay statements, however, are insufficient to allow the Board to conclude that it was factually ascertainable that his service-connected back disability with associated peripheral neuropathy underwent an increase in disability between June 2010 and June 2011.  

As noted, the Veteran's back disability was granted an increased 20 percent disability rating based on specific range of motion findings under Diagnostic Code 5243.  There is no indication that any range of motion findings are available for the time period between June 2010 and June 2011 and (assuming, without deciding, that he would be competent to do so) the Veteran has not provided lay testimony as to this issue.  The September 2011 VA examination and report was the earliest evidence of record that indicated that the Veteran's thoracolumbar spine flexion was limited to the extent necessary (greater than 30 degrees and less than 60 degrees) for the assignment of a 20 percent disability rating under Diagnostic Code 5243.  As such, the Board concludes that it is not factually ascertainable that the Veteran's service-connected back disability underwent an increase in disability between June 2010 and June 2011.        

With respect to the Veteran's service-connected peripheral neuropathy, as noted, a 10 percent disability rating was assigned based on mild incomplete paralysis.  The September 2011 VA examination report was the earliest competent evidence of record diagnosing the Veteran as having peripheral neuropathy of the right lower extremity and indicating that such was secondary to his service-connected back disability.  The Board notes that there is a private medical record from Dr. S.D., but such record was noted by the Veteran to have been from 2002.  In addition, such record referenced chronic sciatica, but did not specifically mention the Veteran's right lower extremity or otherwise indicate such was secondary to the Veteran's service-connected back disability.  While the Veteran is competent to state that he has right leg numbness prior to June 5, 2011, he is not competent to diagnose peripheral neuropathy or otherwise attribute such condition to his service-connected back disability, as such is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As such, the Board concludes that it is not factually ascertainable that the Veteran's service-connected low back disability with associated peripheral neuropathy underwent an increase in disability between June 2010 and June 2011.

The Board has considered the Veteran's lay statements, to include as discussed above.  In addition, in his January 2012 NOD the Veteran stated that he had suffered pain for 27 years since an in-service injury in July 1984, referenced that he received various private medical care and stated that his award "should be retroactive to my date of injury."  On his May 2014 VA Form 9, the Veteran referenced being misdiagnosed in 1985, being told that there was nothing that he could do about his service-connected back disability and that he was lead to believe that he had to live with the pain, which has increased in severity over the years.  At the January 2016 Board hearing, the Veteran variously referenced receiving private medical treatment from the 1980s on and indicated that he was hoping to receive compensation related to the costs incurred from such private care.  The Board is sympathetic to the Veteran and his particular circumstances and has considered his statements.  The Board, however, is bound by the applicable law and regulations as written and, for the reasons explained in this decision, the criteria for an earlier effective date have not been met.  See 38 U.S.C.A. § 7104(c) (West 2014).

In review, except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In addition, the effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date.  The Veteran filed his claim on June 5, 2011 and an earlier effective date would be therefore be warranted if, during the time period from June 2010 to June 2011, it was factually ascertainable that the Veteran's service-connected low-back disability and associated peripheral neuropathy underwent an increase in disability.  For the reasons discussed above, the Board concludes that it is not factually ascertainable that the Veteran's service-connected back disability and associated peripheral neuropathy underwent an increase in disability between June 2010 and June 2011.  As such, the criteria for entitlement to an effective date prior to June 5, 2011 for the grant of an increased 20 percent disability rating for the Veteran's service-connected back disability and for the assignment of a 10 percent disability rating for his service-connected peripheral neuropathy have not been met and the Veteran's claims therefore must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


ORDER

Entitlement to an effective date prior to June 5, 2011 for the grant of an increased 20 percent disability rating for the Veteran's service-connected back disability is denied.

Entitlement to an effective date prior to June 5, 2011 for the assignment of a 10 percent disability rating for the Veteran's service-connected peripheral neuropathy is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


